Citation Nr: 9915384	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-49 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
right leg with thrombophlebitis and dermatitis, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1995 and July 1996 rating 
decisions by the RO that denied a rating higher than 30 
percent for varicose veins of the right leg with 
thrombophlebitis and dermatitis.  By a decision entered in 
February 1999, the RO increased the veteran's rating from 30 
to 40 percent.  


FINDING OF FACT

The veteran's service-connected right leg disability is 
manifested by persistent edema, stasis pigmentation, and 
dermatitis; however, persistent ulceration is not shown.


CONCLUSION OF LAW

An increased rating for varicose veins of the right leg with 
thrombophlebitis and dermatitis is not warranted.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Codes 7120, 7121 (1997); 38 C.F.R. § 4.104, 
Diagnostic Codes 7120, 7121 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the evaluations to be assigned to 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence that is of primary concern, 
since such evidence provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's service medical records show that he had a 
ligation of the saphenous vein of the right leg.  
Historically, the record reflects that the veteran was 
initially granted service connection for varicose veins of 
the right leg in an August 1946 rating action, effective 
since October 1945.  

VA examination and outpatient treatment reports, since 
January 1947, and private treatment reports, since 
January 1978, show that the veteran had been examined and 
treated for varicose veins of the right leg, dermatitis, 
phlebitis, and thrombophlebitis.  At a VA examination in 
November 1981, the diagnoses included thrombophlebitis of 
both lower extremities secondary to varicose veins.  A 
January 1990 VA outpatient treatment report shows that 
dermatitis secondary to varicose veins of the right leg was 
diagnosed.

A December 1993 VA dermatology clinic report shows that the 
veteran denied any recent ulceration.  Examination of the 
skin revealed continued chronic stasis changes noted with 
hyperpigmentation.  Multiple varicosities on his legs and 
thighs were noted.  The assessments included stasis 
dermatitis.  

Correspondence from a private physician, dated in 
January 1995, indicates that when the veteran was 
hospitalized for shortness of breath in December 1994, there 
was evidence of acute phlebitis in his leg.

Private hospital reports, dated from May 1995 to June 1996, 
show that, in May 1995, the veteran was admitted for heart-
related problems.  It was noted that his past medical history 
was significant for deep venous thrombosis.  Examination of 
the extremities revealed no edema, cyanosis, or clubbing.  It 
was noted that the veteran was on Coumadin.  In April 1996, 
it was noted that the veteran had a 2-3 mm pitting edema 
below the knees.  In May 1996, it was noted that the veteran 
had a moderate amount of peripheral edema with 1+ edema below 
the knees.  It was the physician's plan to keep the veteran 
on Coumadin.  

At an October 1996 VA examination, the veteran gave a history 
of varicose veins and recurring episodes of phlebitis for 
many years.  He reported that, in recent years, he had had 
aching pains in his legs, which increased when walking one or 
two blocks, and had been wearing elastic hose on both legs.  
He noted that, at times in the past, he had had skin ulcers 
on his legs, which had been treated and had healed.  
Examination revealed dilated, superficial varicose veins of 
both legs, both above and below the knees.  There was 
swelling of both legs below the knees.  There was a 10-inch, 
well-healed vertical scar of the medial aspect of the right 
leg below the knee resulting from surgery for varicose veins 
in 1942.  The skin appearance showed some hyperpigmentation 
of both legs below the knees.  The veteran's history of 
ulceration of the skin of the legs was noted, but there were 
no ulcers present on examination.  He reported that his skin 
temperature was cool to the touch, and that he had occasional 
burning or tingling sensation in his legs.  The diagnoses 
included "varicose veins of both legs with history of 
thrombophlebitis," and "[d]ermatitis and superficial ulcers 
of skin of right leg in the past, none present on examination 
today."

At a RO hearing in January 1997, the veteran testified that 
his right leg stays swollen all the time.  He stated that, 
when he gets up in the morning, he tries to elevate the leg, 
but it remains swollen.  He testified that he did not use any 
type of prosthetic device.  He stated that he gets cramping 
in the legs, both during the day and when sleeping.  He also 
testified that he has some discoloration of the skin, which 
he described as kind of black looking.  He stated that he has 
ulcers or secretions from the legs.  He gets some stinging 
sensation in the area of involvement in his leg.  

Correspondence from a private physician, dated in 
February 1997, indicates that the veteran had increasing 
symptoms with his varicose veins and circulation of his lower 
extremities.  The physician noted that the veteran had some 
areas of stasis involvement, with tanning of the skin.  He 
also had cyanosis of the vessels, particularly when standing 
on his legs.  It was noted that the vessels became quite 
uncomfortable and quite prominent.  

At a May 1997 VA examination, the veteran reported that he 
had had an onset of swelling of the right leg with an 
appearance of knots in the right calf and groin in service.  
He reported that a physician informed him that he had 
phlebitis.  He noted that the knots were attached to veins 
and represented venous thromboses, which were ligated and 
removed.  He noted that his right leg was post-phlebitic with 
recurring thrombophlebitis.  He complained of pain, swelling, 
and recurring ulcerations on the right, which had required 
"grafting" with a synthetic type skin on the lower leg.  He 
reported that walking caused discomfort and dyspnea.  He used 
support hose, and local medications for "the dry scaly that 
was pruritic."  

The May 1997 examination revealed that there were prominent 
varicosities in both legs.  There were stasis changes in both 
legs.  He had stasis dermatitis that was dry and scaly, and 
he complained of itching.  Pedal pulses were palpable 
bilaterally.  On the right lower leg, there was a 27-cm scar 
where there had been an excision of varicosity.  There was 
brawny edema in both legs.  The diagnoses included "chronic 
thrombophlebitis, right and left legs, with history of 
pulmonary embolus," chronic venous insufficiency, chronic 
varicose veins of the right leg, dermatitis of the lower legs 
due to stasis, and "venous ulcerations, legs, recurring, 
stable at present."

The criteria for rating varicose veins and post-phlebitic 
syndrome changed after the veteran filed his claim.  (The new 
criteria have been in effect since January 12, 1998.)  62 
Fed.Reg. 65,220-244 (1997).  According to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court), when a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Consequently, consideration of the 
veteran's case requires that the Board look at both sets of 
rating criteria.  Id.  

Under the old rating criteria for varicose veins, in effect 
prior to January 12, 1998, a 40 percent rating for unilateral 
varicose veins was assigned for a severe condition involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 cm. in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, and no involvement of the deep circulation.  
38 C.F.R. § 4.104; Diagnostic Code 7120 (1997).  A 50 percent 
rating was assigned for pronounced unilateral varicose veins 
with findings of a severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  Id.  (A 50 percent rating was the maximum 
rating available for unilateral varicose veins under the old 
criteria.)  

Under the old rating criteria for unilateral thrombophlebitis 
with obliteration of deep return circulation, a 60 percent 
rating was assigned for persistent swelling, subsiding only 
very slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema, or ulceration.  38 C.F.R. 
§ 4.104; Diagnostic Code 7121 (1997).  A 100 percent rating 
was assigned for massive board-like swelling, with severe and 
constant pain at rest.  Id.

The veteran's service-connected varicose veins of the right 
leg with thrombophlebitis and dermatitis is currently 
evaluated as 40 percent disabling under the new rating 
criteria.  Under the new rating criteria for varicose veins, 
effective January 12, 1998, a 40 percent rating is assigned 
when there is persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1998).  A 60 percent rating is 
assigned when there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Id.  A 100 percent rating is assigned when 
massive board-like edema with constant pain at rest is 
attributed to varicose veins.  Id.  Similar evaluations with 
the same criteria are assignable for post-phlebitic syndrome 
under the new rating criteria for Diagnostic Code 7121.  
38 C.F.R. § 4.104, Diagnostic Code 7121 (1998).

Despite the veteran's contentions to the contrary, a review 
of the record indicates that an increased rating is not 
warranted under either the old or new rating criteria for 
Diagnostic Code 7120.  To warrant a 50 percent rating under 
the old criteria, the maximum rating available for unilateral 
varicose veins, the medical evidence would have to 
demonstrate pronounced varicose veins with secondary 
involvement of the deep circulation, ulceration, and 
pigmentation.  Based on the recent evidence, including the 
October 1996 and May 1997 VA examination as well as private 
physician's February 1997 report, the veteran does have 
pigmentation and increasing symptoms associated with 
circulation.  However, the veteran does not currently 
experience ulceration.  Accordingly, Board finds that a 
rating higher than 40 percent by application of Code 7120 of 
the old criteria is not warranted.

In view of the history of thrombophlebitis of the right leg, 
the Board has also considered the rating criteria under Code 
7121, in effect prior to January 1998.  A 60 percent rating 
is not warranted under this Code.  While the veteran has 
problems with swelling and pigmentation cyanosis, there has 
been no indication that his thrombophlebitis has caused 
obliteration of deep return circulation, which is required 
for application of these criteria.  Consequently, there is no 
basis for granting a higher rating under the old criteria.  

The Board also finds that there is no evidence that the 
veteran has symptoms that are productive of disability that 
would warrant a rating higher than 40 percent under the new 
rating criteria under Codes 7120 or 7121.  As noted above, 
there is objective evidence of swelling and pigmentation, but 
no evidence of any ulceration.  Although the veteran reported 
that he had had ulcerations in the past, the current medical 
evidence shows that he does not experience ulceration that 
may be described as persistent.  Indeed, it does not appear 
that he has had ulcerations over a period of several years, 
suggesting that such a problem is no more than intermittently 
bothersome.  Accordingly, the evidence does not warrant an 
increased rating.

As for whether the veteran's complaints of pain or 
claudication should be rated under other potentially 
applicable rating criteria, the Board notes that no diagnosis 
of Buerger's disease has been made.  Moreover, the criteria 
under Diagnostic Code 7120 specifically contemplates pain.  
38 C.F.R. § 4.14 (1998).  Therefore, considering other rating 
criteria would not be appropriate, especially when the 
veteran's problems are specifically provided for by the 
criteria discussed above.  

The Board notes that the veteran's representative has argued 
that the rule regarding rating functional loss due to pain as 
set forth in DeLuca v. Brown, 8 Vet.App. 202 (1995) should be 
applied.  However, the Board notes that such analysis applies 
only when applicable rating criteria turn on limitation of 
motion findings.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Moreover, as already noted, problems due to pain are already 
specifically accounted for in the rating criteria discussed 
above.  Consequently, further analysis along these lines is 
not necessary.

The Board has also considered the veteran's scarring 
associated with his service-connected disability.  A 
10 percent rating for superficial scars that are tender and 
painful on objective demonstration is assignable.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Scars may also be rated on 
the basis of any related limitation of function of the body 
part that they affect.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  The most recent VA examinations show that the veteran 
had a well-healed vertical scar without any evidence of it 
being tender or painful.  Functional impairment attributable 
to the scar was neither alleged by the veteran nor 
demonstrated on VA examinations.  Consequently, a separate 
compensable rating is not assignable for scarring under 
either Code 7804 or 7805.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; the claim 
for an increased rating must therefore be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

An increased rating for varicose veins of the right leg with 
thrombophlebitis and dermatitis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

